Citation Nr: 1100299	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 
1986 and from April 1987 to March 1990.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted noncompensable service connection for a 
hemorrhoid disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the evidence of record indicates that further 
development is necessary as to the Veteran's claim for 
entitlement to an initial compensable rating for hemorrhoids.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Veteran's hemorrhoid disability has been rated as 
noncompensable.  He asserts that a compensable rating is 
warranted.  He reports that he continues to experience 
intermittent bleeding, and that the bleeding he experiences 
adversely affects his daily life and his employment.  

The Veteran was afforded a VA examination in December 2008.  When 
available evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Although the last examination is not unduly remote, 
the Veteran indicated in his substantive appeal that his 
condition may have worsened since the December 2008 examination.  
Specifically, the Veteran reported that he continued to have 
intermittent bleeding and that he was to undergo another 
procedure for his hemorrhoids.  He also attributed the loss of 
several jobs to his hemorrhoid disability.

Because there may have been a significant change in the Veteran's 
condition, the Board finds that a new examination is needed to 
fully and fairly evaluate the Veteran's claim for an increased 
rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating).

The Board also finds that the December 2008 examination is 
inadequate for rating purposes, primarily due to the examiner's 
failure to address all of the criteria necessary for a higher 
evaluation.  Medical evidence suggests a link between the 
Veteran's service-connected hemorrhoid disability and diagnosed 
anemia.  Anemia is a criterion for a 20 percent rating for 
hemorrhoids under 38 C.F.R. § 4.114 Diagnostic Code 7336.  
However, the VA examiner provided no opinion as to whether a 
relationship exists between the two conditions.  As such a 
relationship would support entitlement to a higher rating, it 
should have been discussed.  Absent this discussion, the report 
lacks the requisite detail necessary for the Board to make a 
fully-informed decision at this time.  38 C.F.R. §§ 4.1, 4.2 
(2010).  

The Board also finds the December 2008 examination report to 
contain inconsistencies that call into question the reliability 
of the examination.  For example, despite the examiner's notation 
that the Veteran was currently taking stool softeners, the 
examiner noted that the Veteran did not experience difficulty 
passing stool.  The examiner also responded "No" when prompted 
about the presence of hemorrhoids, despite diagnosing a small 
internal hemorrhoid found during the course of physical 
examination.  For the foregoing reasons, the Board finds that a 
new examination should be scheduled.

Lastly, a review of the record reveals that remand is warranted 
to obtain outstanding medical records.  VA treatment notes dated 
August 2007 to July 2008 reveal diagnoses of and treatment for 
hemorrhoids and anemia.  A July 2008 VA treatment note suggests 
that the Veteran's anemia could be secondary to his hemorrhoids, 
and that the Veteran was to undergo a colonoscopy and an 
esophagogastroduodenoscopy to rule out other pathologies.  The 
December 2008 VA examination report references a November 2008 
colonoscopy report showing a diagnosis of distal proctitis.  
However, neither this report nor any medical record dated 
subsequent to July 2008 has been associated with the record.  As 
it appears that the Veteran received additional VA medical 
treatment pertinent to hemorrhoids, any VA treatment records 
dated after July 2008 should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
folder all medical records from the VA in 
Gainesville, Florida, dated from July 2008 
to the present.

2.	Then, schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his hemorrhoid 
disability.  The examiner should review 
the claims file and should note that 
review in the examination report, taking 
into account the Veteran's complaints of 
persistent bleeding.  The examiner should 
address the specific criteria provided for 
by DC 7336.  Specifically, the examiner 
should provide an opinion as to whether 
the Veteran's diagnosed chronic anemia is 
secondary to his hemorrhoid disability.

3.	After completing the above, the Veteran's 
initial rating claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


